Exceptions overruled. The plaintiff, while a business invitee of a tenant of the defendant landlord, was injured when he stepped into an unguarded elevator shaft at the end of a common hallway. The plaintiff excepted to rulings by the judge that there was no evidence (1) upon which a finding could be made that the defendant violated a duty owed to the plaintiff, and (2) to show a difference in the condition of the defendant’s premises from the date of the letting to that of the injury. If correct, the ruling of the judge on (1) disposes of the plaintiff’s claim. There was evidence to show that the elevator gate was not in a position to guard the shaft when the plaintiff sustained his injury. The record is barren, however, of evidence indi-*767eating why the gate was not in place, or whether sufficient time had elapsed before the plaintiff’s injury to enable the defendant to discover and remedy the condition. McAvey v. Albany Realty Co. 328 Mass. 310, 31A-315. There is no error in the judge’s rulings.
Santo A. Giampapa for the plaintiff.
Bertram A. Sugarman for the defendant.